DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 2 recites “at least one sealing strip”. It is unclear whether this is the same sealing strip referred to in claim 1 since it is not recited as “the at least one sealing strip”. For examination, it is interpreted that it is the same sealing strip.
Claim 2 recites the limitation "and strip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasano et al. (US 6,622,808, herein Sasano).
In regards to claim 1, Sasano discloses
A heat exchanger arrangement (Fig.1) comprising:
at least a first heat exchanger (200) having a first heat transfer matrix with a first air intake surface and with a first air outlet surface (Fig.1); and
a second heat exchanger (100) having a second heat transfer matrix with a second air intake surface and with a second air outlet surface (Fig.1),
wherein the first heat exchanger and the second heat exchanger are arranged adjacent to one another such that the first air outlet surface is opposite the second air intake surface and the two heat exchangers are arranged one behind the other in a primary direction of airflow (Fig.1, from front inwards),
wherein at least one sealing strip (450, 451, 452) is arranged on at least one lateral side region of the two heat exchangers or on both lateral side regions of the heat exchangers, which strip achieves a lateral sealing between the first heat exchanger and the second heat exchanger (col.3 lines 1-3),
wherein the sealing strip is an injection-molded sealing strip that has an injection- molded hard component (450, 451) on which a soft component is molded (452, col.3 lines 1-12 and col.4 lines 8-11).
In regards to claim 2, Sasano discloses that at least one sealing strip is arranged on both lateral side regions of the two heat exchangers and strip achieves a lateral sealing between the first heat exchanger and the second heat exchanger (Fig.1 and col.3 lines 1-3).
In regards to claim 3, Sasano discloses that the hard component is made of a thermoplastic material, a polyamide, or polypropylene (col.7 lines 15-17), and/or wherein the soft component is made of an elastomer or a thermoplastic elastomer (Abstract, rubber or elastomer).
In regards to claim 4, Sasano discloses that the hard component comprises, in addition to the thermoplastic material, at least one additive, including fibers, particles, spheres, and/or rods that are made glass or carbon (col.7 lines 15-17).
In regards to claim 5, Sasano discloses that the sealing strip has a bar that is made of the hard component, wherein the bar provides for the stability of the sealing strip and for the attachment of the sealing strip to the at least one heat exchanger (Fig.1).
In regards to claim 6, Sasano discloses that attachment is provided on the bar that is used for attachment of the sealing strip to the heat exchanger (Fig.1).
In regards to claim 7, Sasano discloses that at least a first tab-like element (451) made of the hard component is provided on the bar, which element projects from the bar and serves to hold the soft component.
In regards to claim 8, Sasano discloses that at least a second tab-like element (452) made of the soft component is provided on the bar, which element projects from the bar and as, appropriate, from at least one first tab-like element, and which is used for sealing.
In regards to claim 9, Sasano discloses that at least two second tab-like elements made of the soft component, which are spaced apart from another, are provided on the bar (Fig.1, guide duct section 451 is provided in multiple sections, each having a flexible section 452).
In regards to claim 10, Sasano discloses that a recess is provided along the bar between two second tab-like elements for the passage of a heat exchanger, a pipe, or a connecting flange (Fig.1, between adjacent guide duct sections 451 and flexible sections 452, there is a gap).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763